Title: General Orders, 8 August 1782
From: Washington, George
To: 


                  
                     Head Quarters Newburgh August 8th 1782
                     Parole Providence
                     Countersigns Bristol
                  Greenwich
                  The Inspector of Music will see that exact uniformity in the different beats prevail throughout the army.  the signals of the drum as pointed out in the regulations are to be continually made use of and pointedly attended to—the Drum and fife majors of the several corps composing this army will every day assemble to receive the instructions of the inspecter of music at such convenient time and place as he shall point out—this order to continue in force untill the inspector of music shall report them perfect in their duties.
                  To keep the horses and teams in perfect condition for service through the Campaign is an object of great consequence; as on this single circumstance not only the supplys and movements but even the success of any army may depend.  The Waggon master general and all the Conductors must be answerable that the cattle meet with good usage, that they are not worn down by excessive fatigue, if it can be avoided, that they are not driven in the heat of the day, when the labour assigned can be performed early in the morning or at night; and that their is the gratest care bestowed in furnishing them with a plenty of good forage.
                  Major Cogswell Waggon Master General will make a weekly representation to the Quartermaster generals or acting Qr Master with the army, who will report to Head Quarters, the number, condition, casualties, employment and station of all the teams of the army; and also a return of the waggoners and drivers under his direction.
                  For Fatigue tomorrow the 5th Massachusetts regt.
               